 1

 2
                                 UNITED STATES DISTRICT COURT
 3
                                           DISTRICT OF NEVADA
 4
                                                    ***
 5
      HAYDEN KHO, JR., ET AL.,                             Case No. 2:19-cv-00596-JCM-DJA
 6
                             Plaintiffs,
 7                                                         ORDER
            v.
 8
      JIANGTIAN SUN, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Defense Counsel Robert A. Rabbat’s Motion to
12
     Withdraw (ECF No. 22), filed on November 8, 2019. Pursuant to Local Rule (“LR”) IA 11-6,
13
     “[n]o attorney may withdraw after appearing in a case except by leave of Court after notice has
14
     been served on the affected client and opposing counsel.” See LR IA 11-6(b). Having reviewed
15
     the motion, the Court finds that requirements of LR IA 11-6(b) have been met. Mr. Rabbat
16
     indicates that Defendants have failed to meet their obligations to his firm and ceased all
17
     communication necessitating his withdrawal. The Court will require that Defendant Jiangtian
18
     Sun notify the Court by December 13, 2019 as to his intent to proceed pro se or with other
19
     representation. Failure to do so may result in dispositive sanctions
20
            Further, the Court will require that Defendant Sun Timepiece Trade, LLC advise the Court
21
     if it will retain new counsel by December 13, 2019 as it must retain new counsel if it intends to
22
     continue to litigate this matter. See United States v. High Country Broad., 3 F.3d 1244, 1245 (9th
23
     Cir. 1993) (per curiam); In re Am. W. Airlines, 40 F.3d 1058, 1059 (9th Cir. 1994) (stating that
24
     “[c]orporations and other unincorporated associations must appear in court through an attorney.”).
25
     Filing a notice of new counsel on or before December 13, 2019 is sufficient to comply with the
26
     Court’s order. Failure to respond may result in a recommendation to the United States District
27

28
 1   Judge assigned to this case that dispositive sanctions be issued against Defendant Sun Timepiece

 2   Trade, LLC, including dismissal of this action.

 3          IT IS HEREBY ORDERED that Defense Counsel Robert A. Rabbat’s Motion to

 4   Withdraw (ECF No. 22) is granted.

 5          IT IS FURTHER ORDERED that Defendant Jiangtian Sun shall notify the Court as to

 6   whether he intends to proceed pro se or retain counsel by December 13, 2019. Failure to notify

 7   the Court as to his representation status may subject him to dispositive sanctions, including a

 8   recommendation for dismissal of this action.

 9          IT IS FURTHER ORDERED that Defendant Sun Timepiece Trade, LLC shall have

10   until December 13, 2019 to advise the Court if it will retain new counsel. Failure to notify the

11   Court as to their new representation may subject it to dispositive sanctions, including a

12   recommendation for dismissal of this action.

13          IT IS FURTHER ORDERED that the Clerk of the Court shall add the last known

14   address of Defendants to the civil docket and send a copy of this Order to Defendants’ last known

15   address:

16          Jiangtian Sun and Sun Timepiece Trade, LLC

17          5975 Garden Vista St.

18          Las Vegas, NV 89113

19          702-588-2988

20          DATED: November 13, 2019

21
                                                          DANIEL J. ALBREGTS
22                                                        UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28
                                                 Page 2 of 2
